The plaintiff in error, hereinafter called defendant, was convicted in the district court of Okfuskee county for the crime of manslaughter in the first degree and was sentenced to serve a term of four years in the state penitentiary.
The case was tried in January, 1925, and the appeal lodged in this court August 6, 1925. No briefs have been filed in support of the appeal, nor was there any appearance for oral argument at the time the case was submitted. We have examined the record with care and find that the information properly charges the offense; the evidence amply sustains the verdict and discloses that all the parties are negroes living in and near the town of Boley.
On the date charged the defendant and Walter Stevens, the deceased, had engaged in a crap game for money at the home of deceased out of which a difficulty arose and at the time defendant drew a pistol but was expelled from the place without a difficulty. Later, he procured a warrant which was placed in the hands of the marshal. Stevens, the deceased, then went to a confectionery where the marshal was proceeding to have the warrant read to him in the presence of defendant, in the course of which a quarrel arose between defendant and deceased, and a shooting affray followed in which defendant shot and killed Stevens.
No prejudicial error is apparent.
The case is affirmed.
DOYLE, P.J., concurs.
DAVENPORT, J., absent, not participating. *Page 366